Exhibit 10bz

C. R. BARD, INC.

2003 LONG TERM INCENTIVE PLAN

Restricted Shares

Award Certificate

 

             Granted To:    Grant Date:                        , 20     Employee
Number:    Restricted Shares Granted:   

C. R. Bard, Inc., a New Jersey corporation (the “Corporation”) hereby grants you
a number of Restricted Shares (the “Restricted Shares”) under the 2003 Long Term
Incentive Plan of C. R. Bard, Inc., as amended from time-to-time (the “Plan”),
subject to the terms of this Award Certificate, the Plan and the attached
Restricted Shares Terms and Conditions (the “Terms and Conditions”), which are
incorporated herein by reference and are a part of this Award Certificate.

Please sign and return the attached copy of this Award Certificate to: Royal
Olson, 730 Central Avenue, Murray Hill, New Jersey 07974.

I acknowledge receipt of, and understand and agree to, the terms of this
Restricted Shares Award Certificate, the Plan, and the Terms and Conditions.

 

 

    

                        

Employee Signature      Date

 

     Print Name     

 

Attachments:   

Restricted Shares Terms and Conditions

2003 Long Term Incentive Plan

Plan Prospectus dated                     , 20    

This document constitutes part of a prospectus covering securities that have
been registered under the

Securities Act of 1933.



--------------------------------------------------------------------------------

2003 LTIP – FORM OF RESTRICTED STOCK/RESTRICTED STOCK UNITS TERMS AND CONDITIONS

C. R. BARD, INC.

2003 LONG TERM INCENTIVE PLAN

Restricted Shares

Terms and Conditions

Grant Date:                     

C. R. Bard, Inc., a New Jersey corporation (the “Corporation”) has granted you
the number of Restricted Shares (the “Restricted Shares”)1 under the 2003 Long
Term Incentive Plan of C. R. Bard, Inc., as amended from time-to-time (the
“Plan”) that is set forth in the Restricted Shares Award Certificate (the “Award
Certificate”) accompanying these Restricted Shares Terms and Conditions (the
“Terms and Conditions”). The Restricted Shares are subject to the Plan, the
Award Certificate, and these Terms and Conditions. All capitalized terms not
otherwise defined in these Terms and Conditions or in the Award Certificate
shall have the same meaning set forth in the Plan. The Plan is administered by
the Compensation Committee (the “Committee”) of the C. R. Bard, Inc. Board of
Directors (the “Board”).

 

1. Vesting.

 

  (a) Performance-Based Vesting.

 

  (i) The Restricted Shares shall become vested based on performance objectives
(“Performance Vested”) (and, therefore, become subject to Section 1(b)) if
[Performance-based vesting criteria based on earnings per share growth generally
exclusive of items of an unusual or infrequent nature] Such vesting shall occur
upon the date on which the Committee certifies that the performance goal
described in this paragraph has been attained (the “Performance Vesting Date”);
provided, in each case, that you are employed by the Corporation or one of its
Subsidiaries on the Performance Vesting Date.

 

  (ii) If you cease to be an employee of the Corporation or one of its
Subsidiaries for any reason other than death or Disability prior to the
Performance Vesting Date, the Committee may, in its sole discretion, deem some
or all of such Restricted Shares to be Performance Vested. If the Restricted
Shares have not become Performance Vested in accordance with Section 1(a)(i),
and to the extent the Committee does not exercise its discretion to deem the
Restricted Shares Performance Vested pursuant to

 

 

1

Restricted Stock Units or RSUs, not Restricted Shares, are granted to non-US
employees.

This document constitutes part of a prospectus covering securities that have
been registered under

the Securities Act of 1933.



--------------------------------------------------------------------------------

 

the foregoing sentence, such Restricted Shares shall immediately terminate and
be forfeited upon termination of employment (including any right to receive
dividends with respect thereto).

 

  (iii) The portion of the Restricted Shares that have become Performance Vested
pursuant to Section 1(a)(i) or Section 1(a)(ii) is hereinafter referred to as
the “Performance Vested Portion.”

 

  (b) Time Vesting.

 

  (i)

The Performance Vested Portion of the Restricted Shares shall vest and become
nonforfeitable on [an anniversary to be determined] of the Performance Vesting
Date (such period, the “Restricted Period”) if you remain employed by the
Corporation or one of its Subsidiaries through the last day of such Restricted
Period (“Time Vested”).2

 

  (ii) If your employment with the Corporation or one of its Subsidiaries is
terminated during the Restricted Period for any reason other than death or
Disability, the Committee may, in its sole discretion, terminate the Restricted
Period with respect to some or all of the Performance Vested Portion of the
Restricted Shares, so that such Restricted Shares shall become Time Vested. If
the Restricted Shares have not become Time Vested in accordance with
Section 1(b)(i) or Section 1(b)(ii), and to the extent the Committee does not
exercise its discretion to terminate the Restricted Period with respect to all
Restricted Shares pursuant to the foregoing sentence, such Restricted Shares
(even if Performance Vested) shall immediately terminate and be forfeited upon
termination of employment (including any right to vote such Restricted Shares or
receive dividends with respect thereto).

 

  (c) Notwithstanding anything to the contrary in the Plan or these Terms and
Conditions, if your employment with the Corporation or one of its Subsidiaries
is terminated by reason of death or Disability, the Restricted Shares shall
automatically become both Performance Vested and Time Vested and no longer
subject to any of the vesting or transferability restrictions described in these
Terms and Conditions.

 

  (d) Notwithstanding anything to the contrary in the Plan or these Terms and
Conditions, upon the occurrence of a Change of Control, the Restricted Shares
shall automatically

 

 

2

For employees other than Named Executive Officers, if on or prior to the seventh
anniversary of the Grant Date (i) the Restricted Shares have not Performance
Vested during any Performance Period or (ii) if Performance Vested Restricted
Shares have not Time Vested, then notwithstanding anything to the contrary in
these Terms and Conditions or the Plan, the Restricted Shares shall
automatically become both Performance Vested and Time Vested and no longer
subject to any of the vesting or transferability restrictions described in these
Terms and Conditions.

 

2



--------------------------------------------------------------------------------

 

become both Performance Vested and Time Vested and no longer subject to any of
the vesting or transferability restrictions described in these Terms and
Conditions.3

 

2. No Right to Continued Employment. The granting, issuance or vesting of the
Restricted Shares evidenced by the Award Certificate and these Terms and
Conditions shall impose no obligation on the Corporation or any affiliate to
continue your employment and shall not lessen or affect the Corporation’s or any
affiliate’s right to terminate your employment.

 

3. Rights as a Stockholder. You shall be the record owner of the Restricted
Shares unless and until such Restricted Shares shall terminate and be forfeited
pursuant to Section 1 hereof. As record owner, you shall be entitled to all
rights of a holder of common stock of the Corporation, including, without
limitation, voting rights with respect to such Restricted Shares and the right
to receive all dividends paid on such Restricted Shares; provided, however, that
the Restricted Shares shall be subject to the limitations on transfer and
encumbrance set forth in Sections 4 and 5.

 

4. Delivery of Shares.

 

  (a) Restricted Shares granted to you pursuant to the Award Certificate shall
be held at the Corporation’s transfer agent in book entry form with appropriate
restrictions relating to the vesting and/or transfer of such Shares. Until the
Restricted Shares have become both Performance Vested and Time Vested, the
Restricted Shares shall be registered in your name and shall bear the following,
or a substantially similar, legend:

The transferability of this certificate and the shares of common stock
represented hereby is subject to the terms and conditions, including forfeiture,
contained in the 2003 Long Term Incentive Plan of C. R. Bard, Inc. and an
Agreement entered into between the registered owner and C. R. Bard, Inc. Copies
of such Plan and Agreement are on file in the executive office of C. R. Bard,
Inc., 730 Central Avenue, Murray Hill, New Jersey 07974.

 

  (b) When the Restricted Shares have become both Performance Vested and Time
Vested, the Corporation shall direct the transfer agent to remove the
restrictions relating to such Shares or, at your request (or at the request of
your legal representative, beneficiary or heir) shall deliver within 60 days
after such Time Vesting to you, or to your legal representative, beneficiary or
heir, a certificate or certificates, without the legend referred to in
Section 4(a) above, for such Shares. At such time, these Terms and Conditions
shall terminate as to those Shares.

 

  (c) If the Corporation determines that any issuance or delivery of Shares to
you pursuant to these Terms and Conditions will violate the requirements of any
applicable federal or state laws, rules or regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended), such issuance or delivery may be
postponed until the Corporation is satisfied

 

 

3

This provision is not included in any Terms and Conditions with respect to any
retention grant that may be awarded to Named Executive Officers.

 

3



--------------------------------------------------------------------------------

 

that the distribution will not violate such federal or state laws, rules or
regulations. Any such Shares shall be subject to such stop transfer orders and
other restrictions as the Committee or the Corporation may deem necessary or
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed and any applicable federal, state or foreign laws, rules or
regulations. Certificates delivered to you may bear such legends as the
Corporation may deem necessary or advisable.

 

5. Transferability. You may not, at any time prior to becoming both Performance
Vested and Time Vested pursuant to Section 1, assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Restricted Shares other than by will
or by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Corporation or any affiliate; provided, however, that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. You may designate a
beneficiary, on a form supplied by the Corporation, who may receive the
Restricted Shares under these Terms and Conditions in the event of your death.
No such permitted transfer of the Restricted Shares to your heirs or legatees
shall be effective to bind the Corporation unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee or the Corporation may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of these Terms and
Conditions.

 

6. Withholding. You may be required to pay to the Corporation or one of its
Subsidiaries, and the Corporation or one of its Subsidiaries shall have the
right and is hereby authorized to withhold, any applicable amount it may
determine to be necessary to withhold for federal, state, local or other taxes
as a result of the grant, issuance or vesting of the Restricted Shares, as a
condition to such grant, issuance or vesting, or as a result of any payment or
transfer under or with respect to the Restricted Shares. The Committee may take
such other action as may be advisable in the opinion of the Corporation to
satisfy all obligations for the payment of such withholding taxes. You may elect
to pay all or a portion of the minimum amount of taxes required to be withheld
by (a) delivery of Shares or (b) having Shares withheld by the Corporation from
any Shares that you would have otherwise received, such Shares in either case
having an aggregate Fair Market Value at the time of payment equal to the amount
of such withholding taxes.

 

7. Securities Laws. Upon the issuance, vesting or delivery of any Restricted
Shares, you will make or enter into such written representations, warranties and
agreements as the Corporation may reasonably request in order to comply with
applicable securities laws or with these Terms and Conditions.

 

4



--------------------------------------------------------------------------------

8. Notices. Any notice required or permitted under these Terms and Conditions
shall be deemed given when delivered personally, or when deposited in a United
States Post Office as registered mail, postage prepaid, addressed, as
appropriate, either to you at your address on file at the Corporation or such
other address as you may designate in writing to the Corporation, or to the
Corporation, Attention: Secretary, at 730 Central Avenue, Murray Hill, New
Jersey 07974, or such other address as the Corporation may designate to you in
writing.

 

9. Failure to Enforce Not a Waiver. The failure of the Corporation to enforce at
any time any provision of the Plan or of these Terms and Conditions shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.

 

10. No Limitation on Rights of the Corporation. The grant of the Restricted
Shares shall not in any way affect the right or power of the Corporation to make
adjustments, reclassification or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

 

11. Choice of Law. THE PLAN, THE AWARD CERTIFICATE AND THESE TERMS AND
CONDITIONS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW JERSEY WITHOUT REGARD TO CONFLICTS OF LAWS.

 

12. Restricted Shares Subject to Plan. By your receipt of these Terms and
Conditions and the Award Certificate, you agree and acknowledge that you have
received and read a copy of the Plan and the related prospectus. The Restricted
Shares are in all respects governed by the Plan and subject to all of the terms
and provisions thereof. The terms and provisions of the Plan as it may be
amended from time-to-time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

5